Citation Nr: 0508462	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
fracture residuals, femoral head bilateral hips. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran allegedly had active service with the Navy from 
December 1, 1975 to December 19, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 
38 U.S.C.A. § 5103A.  This assistance specifically includes 
the right to present evidence at a hearing.  The claimant 
indicated on his January 2004 VA Form 9 that he wished to 
testify at a Travel Board hearing.  He later withdrew this 
hearing request in correspondence dated in May 2004.  The 
claimant's appeal was certified to the Board in June 2004, 
and in February 2005 correspondence, the claimant requested 
another hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2004), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  
Therefore, the claimant must be provided an opportunity to 
present testimony at a Board hearing before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the claimant 
for a Travel Board hearing.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




